 

Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is entered into as of the
21st day of February, 2008, by and among MARKWEST ENERGY PARTNERS, L.P., a
Delaware limited partnership (the “Partnership”), each of the individuals who
are signatories hereto (each, a “Holder” and collectively, the “Holders”).

 

RECITALS

 

WHEREAS, the Partnership and the Holders are parties to the Amended and Restated
Class B Membership Interest Contribution Agreement, dated October 26, 2007 (the
“Class B Agreement”), pursuant to which the Partnership will acquire (the
“Class B Acquisition”) the Class B membership interests in MarkWest Energy GP,
L.L.C., a Delaware limited liability company (the “General Partner”), of the
Holders for a combination of cash and Common Units (as defined below);

 

WHEREAS, the Partnership, MarkWest Hydrocarbon, Inc. (“Hydrocarbon”) and MWEP,
L.L.C. (“Merger Sub”) have entered into an Agreement and Plan of Redemption and
Merger, dated September 5, 2007 (the “Merger Agreement”), pursuant to which,
(i) Hydrocarbon will redeem a portion of its outstanding shares of common stock,
par value $0.01 per share, of Hydrocarbon and then (ii) Merger Sub will merge
(the “Merger”) with and into Hydrocarbon, with Hydrocarbon surviving, such that
following the Redemption and Merger, Hydrocarbon will be a direct, wholly owned
subsidiary of Energy Partners;

 

WHEREAS, the transferability of such Common Units may be limited by the
provisions of Rule 144 under the Securities Act (as defined below) and the
Partnership, in consideration of the execution and delivery by the Holders of
the Class B Agreement, has agreed to provide the Holders with the registration
rights set forth herein.

 

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.                            DEFINITIONS.

 

1.1          Definitions.  As used in this Agreement the following terms shall
have the following respective meanings:

 

(a)           “Amended and Restated Partnership Agreement” means the Third
Amended and Restated Partnership Agreement of the Partnership.

 

(b)           “Business Day” means any day which is not a Saturday, Sunday or
other day on which banks are authorized or required to be closed in the City of
New York.

 

(c)           “Common Units” means the common units representing limited partner
interests of the Partnership having the rights and obligations specified with
respect to Common Units in the Amended and Restated Partnership Agreement.

 

1

--------------------------------------------------------------------------------


 

(d)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(e)           “Prospectus” means the prospectus included in the Registration
Statement, including all documents incorporated by reference therein, and each
prospectus supplement relating to the offering and sale of any of the
Registrable Securities.

 

(f)            “Register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such registration statement or document.

 

(g)           “Registrable Securities” means Common Units acquired by the
Holders pursuant to the Class B Acquisition and any other equity interests of
the Partnership issued in respect of such Common Units as a result of splits,
dividends, reclassification, recapitalizations, mergers, consolidations or
similar events; but shall not include any Common Units acquired by the Holders
pursuant to the Merger or Common Units acquired by any other means prior to, on
or subsequent to the date hereof.  Any Registrable Securities will cease to be
Registrable Securities when (i) such Registrable Securities have been disposed
of pursuant to the Registration Statement or Rule 144 under the Securities Act
(or any similar provision then in force under the Securities Act), (ii) such
Registrable Securities are eligible for resale pursuant to Rule 144(k) (or any
similar provision then in force under the Securities Act)) or (iii) such
Registrable Securities are no longer held by the Holder or its transferees or
assignees permitted under Section 2.5.

 

(h)           “Registration Expenses” means all expenses incurred by the
Partnership in complying with Section 2.1 hereof, including, without limitation,
all registration and filing fees, printing expenses, fees and disbursements of
counsel for the Partnership, blue sky fees and expenses and the expense of any
special audits incident to or required by any such registration (but excluding
the compensation of regular employees of the Partnership which shall be paid in
any event by the Partnership).

 

(i)            “SEC” or “Commission” means the Securities and Exchange
Commission.

 

(j)            “Securities Act” means the Securities Act of 1933, as amended.

 

(k)           “Selling Expenses” means all fees and disbursements of counsel to
the Holders and all underwriting discounts, selling commissions and brokerage
fees applicable to the sale of Registrable Securities.

 

(l)            “Underwritten Offering” means an offering in which Common Units
are sold to an underwriter on a firm commitment basis for reoffering to the
public or an offering that is a “bought deal” with one or more investment banks
or any similar offering.

 

2

--------------------------------------------------------------------------------


 

SECTION 2.                            REGISTRATION; RESTRICTIONS ON TRANSFER.

 

2.1          Registration Rights.

 

(a)           As soon as practicable after the Closing (as defined in the
Class B Agreement), and in any event within forty-five (45) days after the
Closing, the Partnership shall prepare and file with the Commission a
Registration Statement (the “Registration Statement”) which would permit the
secondary resale thereunder of the Registrable Securities, subject to the terms
and conditions of this Agreement.  The Partnership shall use its commercially
reasonable efforts to cause the Registration Statement to become effective no
later than one-hundred fifty (150) days after the date of the Closing; provided,
if the Commission notifies the Partnership that it will not review the
Registration Statement and that the Partnership may request the acceleration of
the effectiveness of the Registration Statement, the Partnership shall request
that the staff of the Commission declare the Registration Statement effective
within four (4) Business Days after receiving such notice of no review from the
Commission.  The term “Registration Statement” shall also include all exhibits
and financial statements and schedules and documents incorporated by reference
in such Registration Statement.

 

(b)           The Registration Statement shall cover the resale of all the
Registrable Securities for offering and sale on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act.  The section of the Registration
Statement entitled “Plan of Distribution” shall be prepared in accordance with
the requirements of Item 508 of Regulation S-K promulgated by the Commission
under the Securities Act (“Regulation S-K”) and shall be in such form as the
Partnership and the Holders may reasonably agree.  The section of the
Registration Statement entitled “Plan of Distribution” shall also state (i) that
the Holders may from time to time make sales of Registrable Securities pursuant
to and in accordance with Rule 144 under the Securities Act and (ii) that the
Holders may from time to time make a private sale of Registrable Securities
directly to the purchasers thereof in a transaction that does not involve any
public offer or sale of Registrable Securities; provided that in the case of
such private sale, the securities so sold shall not thereafter be subject to
resale pursuant to the Registration Statement.

 

2.2          Expenses of Registration.  Except as specifically provided herein,
all Registration Expenses incurred in connection with any registration,
qualification or compliance pursuant to Sections 2.1 and 2.3 herein shall be
borne by the Partnership.  Each Holder shall pay all Selling Expenses incurred
in connection with any registration, sale or disposition of its Registrable
Securities hereunder; provided, the Partnership shall reimburse each Holder for
fees and disbursement of counsel incurred in connection with the registration of
Registrable Securities pursuant to this Agreement up to a maximum amount of
$5,000 per Holder.

 

2.3          Obligations with Respect to Registration.

 

(a)           In connection with the Partnership’s obligations under Section 2.1
hereof to effect the registration of the Registrable Securities under the
Securities Act, the Partnership shall:

 

(i)            subject to Section 2.3(b), use its commercially reasonable
efforts to cause the Registration Statement to remain effective, and prepare and
file with the Commission

 

3

--------------------------------------------------------------------------------


 

any amendments and supplements to the Registration Statement and to the
Prospectus used in connection therewith as may be necessary to keep the
Prospectus current and in compliance in all material respects with the
provisions of the Securities Act, until the earlier to occur of (A) the
expiration of a two-year period following the date of this Agreement or (B) the
sale of all of the Registrable Securities covered by the Registration Statement;

 

(ii)           notify each Holder, (A) when the filing of a post-effective
amendment to the Registration Statement or supplement to the Prospectus is
required, when the same is filed, and in the case of a post-effective amendment,
when the same becomes effective, (B) of any request by the Commission for any
amendment of or supplement to the Registration Statement or any Prospectus
relating thereto and (C) of the entry of any stop order suspending the
effectiveness of such Registration Statement or of the initiation of any
proceedings for that purpose;

 

(iii)         furnish to each Holder a conformed copy of the Registration
Statement as declared effective by the Commission and of each post-effective
amendment thereto, and such number of copies of the final Prospectus and of each
supplement thereto as may reasonably be required to facilitate the distribution
of the Registrable Securities included in such Registration Statement;

 

(iv)          register or qualify the Registrable Securities covered by the
Registration Statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Holders; provided that the
Partnership shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions; and

 

(v)            cause all of the Registrable Securities covered by this Agreement
to be listed on the New York Stock Exchange or such other securities exchange or
nationally recognized quotation system as the Common Units may be listed or
quoted.

 

(b)           Notwithstanding anything to the contrary contained herein, if at
any time after the filing of the Registration Statement, the Partnership
determines, in its reasonable business judgment, that such registration and
offering could interfere with or otherwise adversely affect any financing,
acquisition, corporate reorganization, or other material transaction or
development involving the Partnership or any of its affiliates or require the
Partnership to disclose matters that otherwise would not be required to be
disclosed at such time, then the Partnership may suspend the Holders’ use of any
Prospectus which is a part of the Registration Statement (in which event the
Holders shall discontinue sales of Registrable Securities pursuant to the
Registration Statement) by giving notice to the Holders.  Any such notice need
not specify the reasons for such suspension if the Partnership determines, in
its reasonable business judgment, that doing so would interfere with or
adversely affect such transaction or development or would result in the
disclosure of material non-public information.  In the event that such notice is
given, then until the Partnership has determined, in its reasonable business
judgment, that such registration and offering would no longer interfere with the
matters described in the preceding sentence and has given notice thereof to the
Holders, the Partnership’s obligations under Section 2.3(a)(i) will be
suspended.  In the event of a suspension pursuant to this Section 2.3(b), then
upon notice from the Partnership that such suspension is no longer in effect,

 

4

--------------------------------------------------------------------------------


 

the Holders may recommence distribution of Registrable Securities. 
Notwithstanding anything to the contrary contained herein, in no event shall any
suspension under this Section 2.3(b) exceed sixty (60) days in any one hundred
eighty (180)-day period or ninety (90) days in any 365 day period.

 

(c)           The Partnership’s obligations under this Agreement shall be
conditioned upon the Holders’ compliance with the following:

 

(i)            each Holder shall cooperate with the Partnership in connection
with the preparation of the Registration Statement, and for so long as the
Partnership is obligated to keep the Registration Statement effective, such
Holder will provide to the Partnership, in writing, for use in the Registration
Statement, all information regarding such Holder as may be necessary to enable
the Partnership to prepare the Registration Statement and Prospectus covering
the Registrable Securities and to maintain the currency and effectiveness
thereof;

 

(ii)           each Holder shall permit the Partnership, underwriters, agents or
broker-dealers of the offering or other distribution and their respective
representatives and agents to examine such documents and records and shall
supply any information as they may reasonably request in connection with the
offering or other distribution in which such Holder proposes to participate;

 

(iii)         each Holder shall enter into such agreements with the Partnership
and any underwriter, broker-dealer or similar securities industry professional
containing representations, warranties, indemnities and agreements as are in
each case customarily entered into and made by selling securityholders; and

 

(iv)          on notice from the Partnership of the happening of any of the
events specified in clauses (A), (B) or (C) of Section 2.3(a)(ii), or that, as
set forth in Section 2.3(b), it requires the suspension by the Holders of the
distribution of any of the Registrable Securities, then the Holders shall cease
offering or distributing the Registrable Securities until such time as the
Partnership notifies the Holders that offering and distribution of the
Registrable Securities may recommence; provided, however, nothing contained
herein shall in any way limit the ability of the Holders to sell Registrable
Securities in a private offering in which such Registrable Securities may be
sold in compliance with the Securities Act without registration.

 

(d)           Notwithstanding any other provision of this Agreement, no Holder
shall be entitled to (i) “demand” rights or similar rights that would require
the Partnership to effect an Underwritten Offering of Registrable Securities on
such Holder’s behalf or (ii) “piggyback” or similar rights that would require
the Partnership to allow such Holder to include Registrable Securities in an
Underwritten Offering undertaken by the Partnership.

 

2.4          Indemnification.

 

(a)           To the extent permitted by law, the Partnership will indemnify and
hold harmless each Holder, the partners, members, officers and directors of each
Holder, any underwriter (as defined in the Securities Act) for such Holder and
each person, if any, who controls such Holder or underwriter within the meaning
of the Securities Act or the Exchange

 

5

--------------------------------------------------------------------------------


 

Act, against any losses, claims, damages, or liabilities (joint or several) to
which they may become subject under the Securities Act, the Exchange Act or
other federal or state law, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations (collectively a
“Violation”) by the Partnership:  (i) any untrue statement or alleged untrue
statement of a material fact contained in such Registration Statement or
incorporated reference therein, including any Prospectus contained therein or
any amendments or supplements thereto or (ii) the omission or alleged omission
to state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading; and the Partnership will reimburse
each such Holder, partner, member, officer, director, underwriter or controlling
person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability or
action; provided however, that the indemnity agreement contained in this
Section 2.4(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Partnership, which consent shall not be unreasonably withheld,
nor shall the Partnership be liable in any such case for any such loss, claim,
damage, liability or action to the extent that it arises out of or is based upon
a Violation which occurs in reliance upon and in conformity with written
information furnished specifically for use in connection with such registration
by or on behalf of such Holder, partner, member, officer, director, underwriter
or controlling person of such Holder.

 

(b)           To the extent permitted by law, each Holder will, if Registrable
Securities held by such Holder are included in the securities as to which such
registration qualifications or compliance is being effected, indemnify and hold
harmless the Partnership, each of its directors, its officers and each person,
if any, who controls the Partnership within the meaning of the Securities Act,
any underwriter and any other Holder selling securities under such registration
statement or any of such other Holder’s partners, directors or officers or any
person who controls such Holder, against any losses, claims, damages or
liabilities (joint or several) to which the Partnership or any such director,
officer, controlling person, underwriter or other such Holder, or partner,
director, officer or controlling person of such other Holder may become subject
under the Securities Act, the Exchange Act or other federal or state law,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereto) arise out of or are based upon any of the following statements: 
(i) any untrue statement or alleged untrue statement of a material fact
contained in such Registration Statement or incorporated reference therein,
including any Prospectus contained therein or any amendments or supplements
thereto or (ii) the omission or alleged omission to state therein a material
fact required to be stated therein, or necessary to make the statements therein
not misleading (collectively, a “Holder Violation”), in each case to the extent
(and only to the extent) that such Holder Violation occurs in reliance upon and
in conformity with written information furnished by or on behalf of such Holder,
in Holder’s individual capacity as a Class B Member, specifically for use in
connection with such registration; and each such Holder will reimburse any legal
or other expenses reasonably incurred by the Partnership or any such director,
officer, controlling person, underwriter or other Holder, or partner, officer,
director or controlling person of such other Holder in connection with
investigating or defending any such loss, claim, damage, liability or action if
it is judicially determined that there was such a Holder Violation; provided,
however, that the indemnity agreement contained in this Section 2.4(b) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Holder,
which consent shall not be unreasonably withheld; provided further, that in no
event

 

6

--------------------------------------------------------------------------------


 

shall any indemnity under this Section 2.4 exceed the net proceeds from the
offering received by such Holder.

 

(c)           Promptly after receipt by an indemnified party under this
Section 2.4 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 2.4, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the fees and expenses thereof to
be paid by the indemnifying party, if representation of such indemnified party
by the counsel retained by the indemnifying party would be inappropriate due to
actual or potential differing interests between such indemnified party and any
other party represented by such counsel in such proceeding.   The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall relieve such indemnifying party of any
liability to the indemnified party under this Section 2.4 to the extent, and
only to the extent, prejudicial to its ability to defend such action, but the
omission so to deliver written notice to the indemnifying party will not relieve
it of any liability that it may have to any indemnified party otherwise than
under this Section 2.4.

 

(d)           If the indemnification provided for in this Section 2.4 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the Violation(s) or Holder Violation(s) that resulted in such
loss, claim, damage or liability, as well as any other relevant equitable
considerations.  The relative fault of the indemnifying party and of the
indemnified party shall be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, that in no event shall any contribution by a
Holder hereunder exceed the net proceeds from the offering received by such
Holder.

 

(e)           The obligations of the Partnership and Holders under this
Section 2.4 shall survive completion of any offering of Registrable Securities
in a registration statement and, with respect to liability arising from an
offering to which this Section 2.4 would apply that is covered by a registration
filed before termination of this Agreement, such termination.  No indemnifying
party, in the defense of any such claim or litigation, shall, except with the
consent of each indemnified party, consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect to such claim or litigation.

 

7

--------------------------------------------------------------------------------


 

2.5          Assignment of Registration Rights.  The rights to cause the
Partnership to register and maintain the registration of Registrable Securities
pursuant to this Section 2 may be assigned by a Holder to a transferee or
assignee of Registrable Securities (for so long as such shares remain
Registrable Securities); provided, however, (i) the transferor shall, within ten
(10) days after such transfer, furnish to the Partnership written notice of the
name and address of such transferee or assignee and the securities with respect
to which such registration rights are being assigned and (ii) such transferee
shall agree in writing to be subject to all of the obligations and restrictions
of a Holder as set forth in this Agreement.

 

SECTION 3.                            MISCELLANEOUS.

 

3.1          Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given when delivered personally or by telecopy
(upon telephonic confirmation of receipt) or on the first Business Day following
the date of dispatch if delivered by a recognized next day courier service.  All
notices hereunder shall be delivered as set forth below or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice:

 

If to the Partnership, to:

 

MarkWest Energy GP, L.L.C.

Attn:  General Counsel

1515 Arapahoe Street

Tower 2, Suite 700

Denver, Colorado  80202

Fax:  (303) 290-8769

 

With copies to:

 

Vinson & Elkins L.L.P.

Attn:  Michael J. Swidler

666 Fifth Avenue, 26th Floor

New York, NY  10103

Fax:  (212) 237-0100

 

Andrews Kurth LLP

Attn:  Bill Cooper

1350 I Street, N.W., Suite 1100

Washington, D.C.  20005

Fax:  (202) 662-2739

 

8

--------------------------------------------------------------------------------


 

If to a Holder, to:

 

See Attached Schedule 3.1

 

With copies to:

 

3.2          Interpretation.  The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section references are to this Agreement unless otherwise specified.  Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”  The meanings
given to terms defined herein shall be equally applicable to both the singular
and plural forms of such terms.  The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.  This Agreement is the product
of negotiation by the parties having the assistance of counsel and other
advisers.  It is the intention of the parties that this Agreement not be
construed more strictly with regard to one party than with regard to the others.

 

3.3          Counterparts.  This Agreement may be executed by facsimile and in
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.

 

3.4          Entire Agreement.  This Agreement together with the exhibit hereto,
embody the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
and oral, that may have related to the subject matter hereof in any way.

 

3.5          Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

 

(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws thereof.  In
addition, each of the parties hereto (i) consents to submit itself to the
personal jurisdiction of the Court of Chancery of the State of Delaware (and any
appellate court of the State of Delaware) and the Federal courts of the United
States of America located in the State of Delaware in the event any dispute
arises out of this Agreement or the transactions contemplated by this Agreement,
(ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court and
(iii) agrees that it will not bring any action relating to this Agreement or the

 

9

--------------------------------------------------------------------------------


 

transactions contemplated by this Agreement in any court other than the Court of
Chancery of the State of Delaware or a Federal court of the United States of
America located in the State of Delaware.

 

(b)           EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SUIT OR
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 3.5.

 

3.6          Amendment; Waiver.  This Agreement may not be amended except by an
instrument in writing signed by the Partnership and each Holder.  Each party may
waive any right of such party hereunder by an instrument in writing signed by
such party and delivered to the Partnership and the Holders.

 

3.7          Remedies.  All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise or beginning of the exercise of
any thereof by any party shall not preclude the simultaneous or later exercise
of any other such right, power or remedy by such party.

 

3.8          Severability.  Any term or provision of this Agreement which is
determined by a court of competent jurisdiction to be invalid or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms and provisions of this Agreement or affecting
the validity or enforceability of any of the terms or provisions of this
Agreement in any other jurisdiction, and if any provision of this Agreement is
determined to be so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable, in all cases so long as
neither the economic nor legal substance of the transactions contemplated hereby
is affected in any manner adverse to any party or its equityholders.  Upon any
such determination, the parties shall negotiate in good faith in an effort to
agree upon a suitable and equitable substitute provision to effect the original
intent of the parties as closely as possible and to the end that the
transactions contemplated hereby shall be fulfilled to the maximum extent
possible.

 

3.9          Successors and Assigns; Third Party Beneficiaries.  Except to the
extent provided in Section 2.5, neither this Agreement nor any of the rights or
obligations of any party under this Agreement shall be assigned, in whole or in
part (by operation of law or otherwise), by any party without the prior written
consent of the other parties hereto.  Subject to the foregoing, this Agreement
shall bind and inure to the benefit of and be enforceable by the parties hereto
and their respective successors and permitted assigns.  Nothing in this
Agreement, express or implied, is intended to confer on any person other than
(a) the parties hereto or (b) the parties

 

10

--------------------------------------------------------------------------------


 

respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

3.10        Holder Capacity.  Each Holder has entered into this Agreement solely
in such Holder’s capacity as the beneficial owner of Registrable Securities,
including Section 2.4 hereof; provided nothing herein shall in any way limit or
restrict any Holder from taking any action in his or her capacity as a director
or officer of the General Partner or the Partnership or otherwise fulfilling his
or her fiduciary obligations as a director or officer of the General Partner or
the Partnership.

 

[Remainder of this page intentionally left blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this REGISTRATION RIGHTS
AGREEMENT as of the date set forth in the first paragraph hereof.

 

MARKWEST ENERGY PARTNERS, L.P.:

 

 

 

By:

MarkWest Energy GP, L.L.C., its general partner

 

 

 

By:

/S/ NANCY K. BUESE

 

 

Nancy K. Buese

 

 

Chief Financial Officer

 

 

 

HOLDERS:

 

--------------------------------------------------------------------------------


 

Frank M. Semple

 

 

/S/ FRANK M. SEMPLE

 

--------------------------------------------------------------------------------


 

Randy S. Nickerson

 

 

/S/ RANDY S. NICKERSON

 

--------------------------------------------------------------------------------


 

John C. Mollenkopf

 

 

/S/ JOHN C. MOLLENKOPF

 

--------------------------------------------------------------------------------


 

Donald C. Heppermann

 

 

/S/ DONALD C. HEPPERMANN

 

--------------------------------------------------------------------------------


 

Andrew L. Schroeder

 

 

/S/ ANDREW L. SCHROEDER

 

--------------------------------------------------------------------------------


 

Jan Kindrick

 

 

/S/ JAN KINDRICK

 

 

I, the spouse of Jan Kindrick, have read and hereby approve the foregoing
Agreement. In consideration of Buyer granting my spouse the right to transfer
and convey his Class B Membership Interest to Buyer on the terms and for the
consideration set forth in the Agreement, I hereby agree to be bound irrevocably
by the Agreement and further agree that any community property or similar
interest that I may have in the Class B Membership Interest transferred and
conveyed or the consideration received shall hereby be similarly bound. I hereby
appoint my spouse as my attorney-in-fact with respect to any amendment or
exercise of any right under the Agreement.

 

 

Cindy Kindrick

 

 

/S/ CINDY KINDRICK

 

--------------------------------------------------------------------------------


 

Kevin Kubat

 

 

/S/ KEVIN KUBAT

 

--------------------------------------------------------------------------------


 

Nancy K. Buese

 

 

/S/ NANCY K. BUESE

 

--------------------------------------------------------------------------------


 

C. Corwin Bromley

 

 

/S/ C. CORWIN BROMLEY

 

--------------------------------------------------------------------------------


 

Denney & Denney Capital, LLLP

 

 

By:

/S/ ARTHUR J. DENNEY

 

Arthur J. Denney

 

President and Chief Executive Officer

 

--------------------------------------------------------------------------------